Citation Nr: 1447860	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for neuropathy of the feet, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for gum disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to September 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When this case was previously before the Board in June 2013, it was remanded to afford the Veteran a travel Board hearing.  The Veteran presented testimony before the undersigned at the RO in July 2014.  A transcript of the hearing is associated with the electronic "Virtual VA" claims file.

The Veteran's case contains a physical claims file as well as electronic files contained on the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran contends that his weight fluctuation in service was caused by his diabetes mellitus.  In light of the Veteran's documented in-service bi-monthly weight control/military appearance charts; DD Form 214 with "unsatisfactory performance failure to conform to weight standards" noted in the narrative reason for separation; post-service medical records showing treatment for diabetes mellitus; and his reports, to specifically include his testimony before the undersigned of continuity of symptomatology for his diabetes mellitus since service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and extent of any currently present diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

Moreover, the Veteran asserts that his neuropathy of the feet is related to service, to include as secondary to his diabetes mellitus.  Service treatment records show a subjective account of foot trouble on a report of medical history in June 1986.  A treatment record in October 1987 shows complaints of bilateral feet pain and numbness to the toes.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and extent of any currently present neuropathy of the feet.  Id.             

Finally, the Veteran testified before the undersigned as to treatment he received for his teeth.  To this point, the Veteran submitted two private X-rays of his teeth from February 2012 directly to the Board during his July 2014 hearing.  However, treatment records associated with these X-rays were not submitted.  As such, the AOJ should attempt to obtain these dental records on remand.                 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he should submit a copy of all available records, not already of record, pertaining to post-service treatment or evaluation of his diabetes mellitus, neuropathy of both feet, and gum disease, or provide the AOJ with the authorization necessary for to obtain a copy of the records on his behalf.  Specifically seek records from Coastal Carolina Community College in Jacksonville, NC (where the Veteran's February 2012 dental x-rays originate).

2.  Then, undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's claimed disabilities, to specifically include treatment records from the private practice identified in the February 2012 X-rays.

3.  Then, the Veteran should be afforded an examination by an examiner with the appropriate expertise to determine the nature and etiology of any diabetes mellitus and neuropathy of both feet present during the period of these claims.  The physical and electronic claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folders, the examiner should provide the following:

a.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's diabetes mellitus was incurred during or caused by active service.  In rendering the opinion, the examiner should specifically address the evidence of record documenting that the Veteran's weight was monitored and fluctuated in service. 

b.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's neuropathy of both feet was incurred during or caused by active service.  In rendering the opinion, the examiner should specifically address the evidence of record documenting complaints of bilateral feet pain and numbness to the toes in October 1987.

c.  If the examiner determines that diabetes mellitus was incurred during or caused by active service, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's neuropathy of both feet is caused by the diabetes mellitus.

d.  If the examiner determines that diabetes mellitus was incurred during or caused by active service, the examiner should offer an opinion as to whether it is at least as likely as not that any neuropathy of both feet is aggravated (permanently worsened in severity) by the diabetes mellitus. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology.

The supporting rationale for all opinions expressed must be provided.

4.  Undertake any additional development determined to be warranted.

5.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

